United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-521
Issued: July 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2013 appellant timely appealed the October 1, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which granted a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than 21 percent impairment of the right leg.
FACTUAL HISTORY
Appellant, a 45-year-old former mail handler, has an accepted occupational disease claim
for exacerbation of right knee osteoarthritis which occurred on or about March 14, 2005.2 He
1

5 U.S.C. §§ 8101-8193.

2

He originally injured his right knee in October 1992 while serving in the military.

underwent an OWCP-authorized right total knee arthroplasty on March 5, 2009. Effective
August 13, 2010, appellant elected to receive a disability retirement annuity through the Office
of Personnel Management (OPM).
Appellant filed a claim for a schedule award (Form CA-7). OWCP referred him for
evaluation of the extent of right lower extremity permanent impairment to Dr. Emmanuel
Obianwu, a Board-certified orthopedic surgeon and OWCP referral physician. Dr. Obianwu
examined appellant on April 6, 2012 and found 21 percent right leg impairment based on the
results of his March 5, 2009 right total knee arthroplasty. He rated appellant’s lower extremity
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2008).3 The district medical adviser reviewed
Dr. Obianwu’s April 6, 2012 examination findings and argued with the 21 percent impairment
rating.
By decision dated October 1, 2012, OWCP found that appellant had 21 percent
impairment of the left lower extremity. The award covered a period of 60.48 weeks from
April 6, 2012 through June 3, 2013.4
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.5 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.6 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).7
ANALYSIS
Dr. Obianwu and the district medical adviser both agreed that the results of appellant’s
March 5, 2009 right total knee arthroplasty represented 21 percent impairment of the right leg
pursuant to Table 16-3, A.M.A., Guides 511 (6th ed. 2008). Based on Dr. Obianwu’s April 6,
2012 examination findings, the surgery produced a good result, which represented class 2
3

The rating was based on Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 511 (6th ed. 2008).

4

Although the decision identifies December 31, 2010 as the date of maximum medical improvement (MMI), the
schedule award commencement date coincides with Dr. Obianwu’s April 6, 2012 examination, which the district
medical adviser noted was the appropriate date of MMI.
5

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

6

20 C.F.R. § 10.404.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).

2

impairment (moderate problem) with a default grade “C” or 25 percent lower extremity
impairment. Taking into account grade modifiers for Functional History (GMFH) (1), Physical
Examination (GMPE) (2), and Clinical Studies (GMCS) (1), both physicians concurred that there
was a net adjustment of -2, which warranted a grade adjustment from the default value of “C” to
grade “A” or 21 percent lower extremity impairment under Table 16-3, A.M.A., Guides 511 (6th
ed. 2008).8
The Board finds that the impairment ratings by both Dr. Obianwu and the district medical
adviser conform to the A.M.A., Guides (6th ed. 2008). The weight of the medical opinion
regarding the extent of appellant’s right lower extremity impairment is represented by their
reports.
Appellant has not submitted any medical evidence establishing that he has greater than 21
percent impairment of the right leg. He may request an increased schedule award based on
evidence of a new exposure or medical evidence showing progression of his employment-related
condition resulting in increased impairment.
CONCLUSION
Appellant has not established that he has greater than 21 percent impairment of the right
lower extremity.

8

Net Adjustment -- (GMFH 1-CDX 2) + (GMPE 2-CDX 2) + (GMCS 1-CDX 2). See section 16.3d, A.M.A,
Guides 521 (6th ed. 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

